 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LOUIS E. BERSHELL, JR,                           No. 2:19-cv-1730 TLN DB PS
12                       Plaintiff,
13            v.                                       ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants,
16

17          Plaintiff Louis Bershell is proceeding in this action pro se. This matter was referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). Pending

19   before the court are plaintiff’s complaint and motion to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915. (ECF Nos. 1 & 3.) The complaint, however, fails to allege any facts or

21   allegations.

22          The court is required to screen complaints brought by parties proceeding in forma

23   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

24   2000) (en banc). Here, plaintiff’s complaint is deficient. Accordingly, for the reasons stated

25   below, plaintiff’s complaint will be dismissed with leave to amend.

26   I.     Plaintiff’s Application to Proceed In Forma Pauperis

27          Plaintiff’s in forma pauperis application makes the financial showing required by 28

28   U.S.C. § 1915(a)(1). However, a determination that a plaintiff qualifies financially for in forma
                                                       1
 1   pauperis status does not complete the inquiry required by the statute. “‘A district court may deny

 2   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed

 3   complaint that the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d

 4   1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th

 5   Cir. 1987)); see also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th

 6   Cir. 2014) (“the district court did not abuse its discretion by denying McGee’s request to proceed

 7   IFP because it appears from the face of the amended complaint that McGee’s action is frivolous

 8   or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the

 9   District Court to examine any application for leave to proceed in forma pauperis to determine

10   whether the proposed proceeding has merit and if it appears that the proceeding is without merit,

11   the court is bound to deny a motion seeking leave to proceed in forma pauperis.”).

12          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of

13   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to

14   state a claim on which relief may be granted, or seeks monetary relief against an immune

15   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an

16   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.

17   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a

18   complaint as frivolous where it is based on an indisputably meritless legal theory or where the

19   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).

20          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to

21   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

22   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as

23   true the material allegations in the complaint and construes the allegations in the light most

24   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.

25   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245

26   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by

27   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true

28   ////
                                                         2
 1   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western

 2   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).

 3          The minimum requirements for a civil complaint in federal court are as follows:

 4                  A pleading which sets forth a claim for relief . . . shall contain (1) a
                    short and plain statement of the grounds upon which the court’s
 5                  jurisdiction depends . . . , (2) a short and plain statement of the claim
                    showing that the pleader is entitled to relief, and (3) a demand for
 6                  judgment for the relief the pleader seeks.
 7   Fed. R. Civ. P. 8(a).

 8   II.    Plaintiff’s Complaint

 9          A.      Failure to State a Claim

10          Here, plaintiff’s complaint fails to contain a short and plain statement of a claim showing

11   that plaintiff is entitled to relief. In this regard, the portion of the complaint form designated for

12   plaintiff to allege factual allegations is entirely blank. (Compl. (ECF No. 1) at 5.) And no factual

13   allegations are alleged anywhere else in the complaint.

14          Although the Federal Rules of Civil Procedure adopt a flexible pleading policy, a

15   complaint must give the defendant fair notice of the plaintiff’s claims and must allege facts that

16   state the elements of each claim plainly and succinctly. Fed. R. Civ. P. 8(a)(2); Jones v.

17   Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). “A pleading that offers ‘labels

18   and conclusions’ or ‘a formulaic recitation of the elements of cause of action will not do.’ Nor

19   does a complaint suffice if it tenders ‘naked assertions’ devoid of ‘further factual

20   enhancements.’” Ashcroft v. Iqbal, 556 U.S.662, 678 (2009) (quoting Twombly, 550 U.S. at 555,

21   557). A plaintiff must allege with at least some degree of particularity overt acts which the

22   defendants engaged in that support the plaintiff’s claims. Jones, 733 F.2d at 649.

23   III.   Leave to Amend

24          For the reasons stated above, plaintiff’s complaint must be dismissed. The undersigned

25   has carefully considered whether plaintiff may amend the complaint to state a claim upon which

26   relief can be granted. “Valid reasons for denying leave to amend include undue delay, bad faith,

27   prejudice, and futility.” California Architectural Bldg. Prod. v. Franciscan Ceramics, 818 F.2d

28   1466, 1472 (9th Cir. 1988); see also Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau,
                                                         3
 1   701 F.2d 1276, 1293 (9th Cir. 1983) (holding that while leave to amend shall be freely given, the

 2   court does not have to allow futile amendments).

 3             However, when evaluating the failure to state a claim, the complaint of a pro se plaintiff

 4   may be dismissed “only where ‘it appears beyond doubt that the plaintiff can prove no set of facts

 5   in support of his claim which would entitle him to relief.’” Franklin v. Murphy, 745 F.2d 1221,

 6   1228 (9th Cir. 1984) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972)); see also Weilburg v.

 7   Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to

 8   amend is proper only if it is absolutely clear that the deficiencies of the complaint could not be

 9   cured by amendment.”) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir.

10   1988)).

11             Here, given the total lack of allegations the undersigned cannot yet say that it appears

12   beyond doubt that leave to amend would be futile. Plaintiff’s complaint will therefore be

13   dismissed, and plaintiff will be granted leave to file an amended complaint. Plaintiff is cautioned,

14   however, that if plaintiff elects to file an amended complaint “the tenet that a court must accept as

15   true all of the allegations contained in a complaint is inapplicable to legal conclusions.

16   Threadbare recitals of the elements of a cause of action, supported by mere conclusory

17   statements, do not suffice.” Ashcroft, 556 U.S. at 678. “While legal conclusions can provide the

18   complaint’s framework, they must be supported by factual allegations.” Id. at 679. Those facts

19   must be sufficient to push the claims “across the line from conceivable to plausible[.]” Id. at 680

20   (quoting Twombly, 550 U.S. at 557).

21             Plaintiff is also reminded that the court cannot refer to a prior pleading in order to make an

22   amended complaint complete. Local Rule 220 requires that any amended complaint be complete

23   in itself without reference to prior pleadings. The amended complaint will supersede the original

24   complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Thus, in an amended complaint,

25   just as if it were the initial complaint filed in the case, each defendant must be listed in the caption

26   and identified in the body of the complaint, and each claim and the involvement of each

27   defendant must be sufficiently alleged. Any amended complaint which plaintiff may elect to file

28   ////
                                                          4
 1   must also include concise but complete factual allegations describing the conduct and events

 2   which underlie plaintiff’s claims.

 3                                             CONCLUSION

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. The complaint filed September 3, 2019 (ECF No. 1) is dismissed with leave to

 6   amend. 1

 7          2. Within sixty-three days from the date of this order, an amended complaint shall be

 8   filed that cures the defects noted in this order and complies with the Federal Rules of Civil

 9   Procedure and the Local Rules of Practice. 2 The amended complaint must bear the case number

10   assigned to this action and must be titled “Amended Complaint.”

11          3. Failure to comply with this order in a timely manner may result in a recommendation

12   that this action be dismissed.

13   DATED: March 24, 2020                                  /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25
     1
26     Plaintiff need not file another application to proceed in forma pauperis at this time unless
     plaintiff’s financial condition has improved since the last such application was submitted.
27
     2
       Alternatively, if plaintiff no longer wishes to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                         5
